Citation Nr: 0702319	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  95-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant served on active duty from July 1952 to 
December 1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 administrative 
decision of the RO that determined that the appellant's 
service between July 1952 to December 1954 was considered a 
bar to VA benefits.  The appellant timely appealed.

In November 2003, the Board remanded the matter for 
additional development.



FINDING OF FACT

Each of the appellant's periods of AWOL was the result of 
compelling circumstances, and constituted a minor offense; 
the acceptance of an undesirable discharge in lieu of trial 
by general court-martial, or willful and persistent 
misconduct are not demonstrated.



CONCLUSION OF LAW

The character of the appellant's discharge is not a bar to VA 
benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. 
§ 3.1, 3.12, 3.13, 3.354 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

II.  Analysis

As a preliminary matter, the Board notes that the appellant's 
service medical records and personnel records are not 
available and may have been destroyed in a fire at the 
National Personnel Records Center (NPRC).  Moreover, Surgeon 
General's Office records, morning reports, and sick reports 
are also not available.  The RO has made several attempts to 
locate these records, and the information cannot be 
reconstructed.  It is incumbent upon VA to afford the 
appellant's claim heightened consideration due to the 
unfortunate loss of his service records.  E.g., Marciniak v. 
Brown, 10 Vet. App. 198 (1997), O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The available service records reflect that the appellant's 
military service from July 1952 to December 1954 was 
terminated by discharge under conditions other than 
honorable.  The reason for discharge was unfitness.  
Documented facts and circumstances of the appellant's 
discharge are unavailable, and presumably all records were 
destroyed by fire.

In April 1992, the appellant filed a claim for basic 
eligibility for loan guaranty entitlement. 

In October 1992, the appellant testified before RO personnel 
that the reason for his going home the first time during 
basic training was to take care of his sick mother.  The 
appellant was designated as AWOL primarily for a long 
weekend, returning on Monday or Tuesday, and was given "KP" 
as a punishment.  On the second occasion, the appellant was 
designated as AWOL for three weeks to one month, returning 
voluntarily prior to his being sent to Korea.  The appellant 
received an Article 15, and was notified of the passing of 
his mother during his second day in Korea.

The appellant also testified that he earned a Combat 
Infantryman Badge in Korea, and saw combat; and that he was 
wounded in Korea when he was hit with a bayonet on his hand.

Following an approximate one-year tour of duty in Korea, the 
appellant returned to Fort Knox, Kentucky.  There he met the 
company commander's daughter, and admitted knowing he was 
doing wrong by letting himself be strayed.  The appellant had 
gone on a pass or leave, and had not returned.  He lived in 
Newport, Kentucky, with the commander's daughter, and was 
apprehended by military police for being AWOL and put into 
the stockade.  From there, the appellant was discharged with 
an undesirable and released from the stockade.  There was no 
court martial.

In October 1992, the RO determined that the appellant's 
discharge was deemed to be under dishonorable conditions, 
barring all VA benefits.

In June 1994, the appellant testified that he had no problems 
while serving in Korea.  On one occasion, the appellant went 
to Seoul to pick up supplies, and could not get back that 
night.  He was designated as AWOL for one day, and assigned 
company punishment.  He received neither a court martial nor 
an Article 15.

The appellant also testified that, following his service in 
Korea, he was assigned to the Motor Pool.  The commander 
requested that the appellant go to his house in Newport, 
Kentucky, to do some gardening, painting, etc.  The appellant 
stayed at the house for 21 or 22 days, prior to being 
apprehended, and was designated as AWOL from his second day 
in the Motor Pool.  Again, he received neither a court 
martial nor an Article 15, but was discharged as unfit.

In May 2003, the appellant testified that he did not remember 
signing anything to get a release from service, but that he 
may have done so.  The claims file contains no evidence of 
any agreement that the appellant accepted some form of 
undesirable discharge in lieu of a court martial.

The evidence shows that the appellant had not applied for a 
correction of his military records.  The appellant has 
indicated that his military records could not be corrected 
because they were destroyed by fire and unavailable.
 
A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation benefits are not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).

If an applicant for VA benefits does not submit evidence of 
his military service, or the evidence submitted is 
insufficient, VA must request verification of service from 
the service department. 38 C.F.R. § 3.203(c); see also 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  In either 
case, insanity is a defense to either statutory or regulatory 
bars.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA benefits are not payable when an individual is discharged 
by reason of a discharge under other than honorable 
conditions issued as a result of AWOL for a continuous period 
of at least 180 days.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c). This bar to benefits does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  The following factors will be 
considered in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence:

(a)	Length and character of service 
exclusive of the period of prolonged 
AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of 
such quality and length that it can be 
characterized as honest, faithful, 
meritorious, and of benefit to the 
Nation.

(b)	Reasons for going AWOL.  Reasons 
which are entitled to be given 
consideration when offered by the 
claimant include family emergencies or 
obligations, or similar types of 
obligations or duties owed to third 
parties.  The reasons for going AWOL 
should be evaluated in terms of the 
person's age, cultural background, 
educational level and judgmental 
maturity.  Consideration should be given 
to how the situation appeared to the 
person himself or herself, and not how 
the adjudicator might have reacted.  
Hardship or suffering incurred during 
overseas service, or as a result of 
combat wounds of other service-incurred 
or aggravated disability, is to be 
carefully and sympathetically considered 
in evaluating the person's state of mind 
at the time the prolonged AWOL period 
began.

(c)	A valid legal defense exists for the 
absence which would have precluded a 
conviction for AWOL.  Compelling 
circumstances could occur as a matter of 
law if the absence could not validly be 
charged as, or lead to a conviction of, 
an offense under the Uniform Code of 
Military Justice.  For purposes of this 
paragraph the defense must go directly to 
the substantive issue of absence rather 
than to procedures, technicalities or 
formalities.

Regulatory bars to eligibility to VA benefits include a 
discharge or release because of one of the following offenses 
is considered to have been issued under dishonorable 
conditions:

(a)	Acceptance of undesirable discharge 
in lieu of trial by general court-martial 
(note the requirement for a general 
court-martial, and not summary or special 
court-martial).

(b)	Willful and persistent misconduct.  
This includes a discharge under other 
than honorable conditions, if it is 
determined that it was issued because of 
willful and persistent misconduct.  A 
discharge because of a minor offense will 
not, however, be considered willful and 
persistent misconduct if service was 
otherwise honest, faithful and 
meritorious.

38 C.F.R. § 3.12(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
ruled that an unauthorized absence is the type of offense 
that would interfere with and preclude the performance of an 
appellant's military duties and thus can not constitute a 
minor offense.  Cropper v. Brown, 6 Vet. App. 450, 453 
(1994).  In Winter v. Principi, 4 Vet. App. 29 (1993), the 
Court found that 32 days AWOL out of 176 days total service 
equals severe misconduct and, by analogy, persistent 
misconduct.

However, in Strinaham v. Principi, 3 Vet. App. 560 (1992), 
the Court held that an appellant with misconduct that 
included four AWOLs and one failure to obey a lawful order, 
but was awarded a purple heart medal and was service-
connected for post traumatic stress disorder (PTSD) (for 
medical treatment purposes) requires analysis under 38 C.F.R. 
§ 3.12(d)(4) (as minor offenses) and VA must discuss effect 
of PTSD on in-service conduct.

Here, the testimony suggests faithful service outside the 
periods of AWOL.  The appellant reports that he received 
decorations denoting significant participation in combat, and 
that he was wounded in such combat.  

The testimony also reflects that at the time of service the 
appellant had a ninth grade education, and that at the time 
of his discharge he had recently returned from overseas 
service.  While the veteran's first two periods of AWOL prior 
to his service in Korea pertained to family emergencies or 
obligations, his final AWOL demonstrated a lack of maturity 
in judgment and must be viewed from the appellant's 
perspective rather than as an adjudicator.  The appellant's 
perspective was that of a young person with limited 
education, whose service was otherwise honest, faithful, and 
meritorious.

Given the nature of his one-year overseas service in Korea, 
his limited education and immature judgment, the duties he 
felt to third parties, and that his total AWOL was 
significantly less than 180 days; the Board finds that 
compelling circumstances existed for each period of AWOL and 
thereby constituted minor offenses that did not involve moral 
turpitude, or willful and persistent misconduct.  In essence, 
there is no indication that the veteran was ever convicted of 
a felony.
  
Moreover, with heightened consideration afforded, the Board 
finds no evidence of the acceptance of an undesirable 
discharge in lieu of trial by general court-martial, or 
willful and persistent misconduct.

Thus, the veteran has not provided evidence sufficient to 
establish that his service was dishonorable or that the 
circumstances of his discharge constitute a bar to benefits 
under the statute or regulations.

We are left with a single document-his Certification of 
Military Service provided in 1992 by the National Personnel 
Records Center.  Speculation as to the specific reasons for 
his discharge is just that:  speculation.  In the absence of 
evidence that his "other than honorable" discharge was in 
fact "dishonorable" under the statute or regulations, the 
Board finds that his character of discharge is not a bar to 
VA benefits.


ORDER

The character of the appellant's discharge from service is 
not a bar to VA benefits; the appeal is allowed.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


